Per Curiam : This was a proceeding in the court below to confirm a special tax levied by the city of Alton for the improvement of one of its streets. The grounds of reversal insisted upon are all based upon the alleged invalidity of the ordinance authorizing the improvement, and levy of a special tax to pay for the same, in. that it provides “that the Alton, etc., Horse Railway shall pay the cost of the improvement inside of its tracks and one foot on the outside edge of its rails.” White v. City of Alton, 149 Ill. 626, is decisive of all the questions raised on this record, against plaintiffs in error. See, also, Lightner v. City of Peoria, 150 Ill. 80, and cases cited. The judgment of the county court will be affirmed. Judgment affirmed.